           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN FLYNN, DEAN KARLAN,
JONATHAN MORDUCH, DAVID MYERS                          Civ. No. 1:21-cv-0614-LGS
and JEAN TWENGE, individually and on
behalf of all others similarly situated,               Civ. No. 1:21-cv-1141-LGS

              Plaintiffs,
                                                       STIPULATED PROTECTIVE ORDER
 -against-

MCGRAW HILL LLC and
MCGRAW HILL EDUCATION, INC.,

              Defendants.


LORNA G. SCHOFIELD, United States District Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from any other person any

               “Discovery Material” (i.e., information of any kind provided in the course of

               discovery in this action) that is designated as “Confidential” or “Highly

               Confidential” pursuant to the terms of this Order shall not disclose such

               Confidential Discovery Material to anyone else except as expressly permitted

               hereunder.



12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 2 of 12




       2.      Either party may designate Documents produced, or Testimony given, in

               connection with this action as “Confidential” or “Highly Confidential,” either by

               notation on the document, statement on the record of the deposition, written

               advice to the respective undersigned counsel for the parties hereto, or by other

               appropriate means.

       3.      As used herein:

               (a)    “Confidential Information” shall mean all Documents and Testimony, and

                      all information contained therein, and other information designated as

                      confidential, if such Documents or Testimony contain trade secrets,

                      proprietary business information, competitively sensitive information, or

                      other non-public information the disclosure of which would, in the good

                      faith judgment of the party designating the material as confidential, be

                      detrimental to the conduct of that party’s business, commercial, financial,

                      or personal interests or cause the Producing party to violate his, her, or its

                      privacy or confidentiality obligations to others.

               (b)    “Producing party” shall mean the parties to this action and any third-

                      parties producing “Confidential Information” in connection with

                      depositions, document production or otherwise, or the party asserting the

                      confidentiality privilege, as the case may be.

               (c)    “Receiving party” shall mean the party to this action and/or any non-party

                      receiving “Confidential Information” in connection with depositions,

                      document production or otherwise.

       4.      The person producing Discovery Material may designate as “Confidential” any
                                                 2


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 3 of 12




               portion thereof that contains non-public business, commercial, financial, or

               personal information, the public disclosure of which is either restricted by law or

               would likely, in the good faith opinion of the Producing party, seriously harm the

               Producing party’s business, commercial, financial, or personal interests or cause

               the Producing party to violate his, her, or its privacy or confidentiality obligations

               to others. Where the confidential portion is reasonably separable from the non-

               confidential portion, via redaction or otherwise, only the confidential portion shall

               be so designated.

       5.      With respect to the confidential portion of any Discovery Material other than

               deposition transcripts and exhibits, the Producing party or that party’s counsel

               may designate such portion as “Confidential” by stamping or otherwise clearly

               marking as “Confidential” the document or protected portion in a manner that will

               not interfere with legibility or audibility. Deposition testimony may be designated

               as “Confidential” either on the record during the deposition or in writing within

               five (5) business days of receipt of the transcript. If so designated, the final

               transcript of the designated testimony shall be bound in a separate volume and

               marked “Confidential Information Governed by Protective Order” by the reporter.

       6.      If at any time prior to the trial of this action, a Producing party realizes that some

               portion of Discovery Material that that person previously produced without

               limitation should be designated as “Confidential,” the Producing party may so

               designate that portion by promptly notifying all parties in writing. Such

               designated portion of the Discovery Material will thereafter be treated as

               Confidential under the terms of this Order. In addition, the Producing party shall
                                                  3


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 4 of 12




               provide each other party with replacement versions of such Discovery Material

               that bears the “Confidential” designation within two (2) business days of

               providing such notice.

Who May Receive Confidential Materials

       7.      No person subject to this Order, other than the Producing party, shall disclose any

               Confidential Discovery Material to any other person whomsoever, except to:

               (a)    the parties to this action;

               (b)    outside counsel of record in this action and any paralegal, clerical or other

                      assistant employed by such counsel and reasonably necessary to assist

                      such counsel in the litigation of this action;

               (c)    the author(s) and addressee(s) of any document, any person shown on the

                      face of the document as having received a copy, and any current officer or

                      employee of the Producing party.

               (d)    any witness who counsel for a party in good faith believes may be called

                      to testify at trial or deposition in this action, provided such person has first

                      executed a Non-Disclosure Agreement in the form annexed hereto

                      (“Exhibit A”);

               (e)    any person retained by a party to serve as an expert witness or consultant

                      or otherwise provide specialized advice to counsel in connection with this

                      action, provided such person has first executed Exhibit A;

               (f)    stenographers and video technicians engaged to transcribe or record

                      depositions conducted in this action;

               (g)    independent photocopying, graphic production services, or other litigation
                                                    4


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 5 of 12




                      support services employed by the parties or their counsel to assist in this

                      action, including computer service personnel performing duties in relation

                      to a computerized litigation system;

               (h)    the Court and its staff; and

               (i)    any other person whom the Producing party agrees in writing may have

                      access to Confidential Discovery Material.

       8.      Prior to the disclosure of any Confidential Discovery Material to any person

               referred to in subparagraphs 7(d) or 7(e) above, such person shall be provided by

               counsel with a copy of this Protective Order and shall sign Exhibit A, stating that

               that person has read this Order and agrees to be bound by its terms. Counsel shall

               retain each signed Non- Disclosure Agreement.

Confidential or Highly Confidential Documents

       9.      Counsel for any party may designate any document or information, in whole or in

               part, as Highly Confidential if counsel determines, in good faith, that such

               designation is necessary to protect the interests of the client in information that is

               proprietary, a trade secret or otherwise extremely sensitive, highly confidential

               non-public information, the disclosure of which to an opposing party would create

               a substantial risk of competitive or business injury to the disclosing party

               (“Highly Confidential Information”). Information and documents designated by a

               party under this classification will be stamped “HIGHLY CONFIDENTIAL.”

       10.     Other than as set forth below, all restrictions and procedures set forth in the Order

               with respect to documents and information designated CONFIDENTIAL shall

               also apply to Highly Confidential Information.
                                                  5


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 6 of 12




       11.     The parties agree that the scope of disclosure for Confidential information set out

               in Paragraph 7 of the Order shall not apply to Highly Confidential Information.

               Instead, all Highly Confidential Information shall not be disclosed by the

               receiving party to any person, except:

               (a)    Outside counsel for the receiving party;

               (b)    Employees of such counsel assigned to and necessary to assist in the

                      litigation;

               (c)    Consultants or experts assisting in the prosecution or defense of the

                      matter, to the extent deemed necessary by counsel; and
                                 and its staff
               (d)    The Court (including the mediator, or other person having access to any

                      Confidential Information by virtue of his or her position with the Court).

       12.     The parties further agree that information designated as either CONFIDENTIAL

               or HIGHLY CONFIDENTIAL may be shown to a current officer or employee of

               the disclosing party at any deposition of such an officer, employee, or party, and

               to persons shown on the face of the document to have authored the document or

               received it prior to commencement of this action, at any deposition of such

               person. Information designated as CONFIDENTIAL may be shown at the

               deposition of any other persons only if counsel believes, in good faith, that

               tendering the document is necessary to elicit testimony relevant to the matters at

               issue in this case, and provided that the witness has executed Exhibit A.

       13.     The parties further agree that information designated as CONFIDENTIAL or

               HIGHLY CONFIDENTIAL may be shown to the officer taking, reporting, or

               videotaping a deposition and employees of such officer to the extent necessary to
                                                 6


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 7 of 12




               prepare the transcript of the deposition, provided that such individuals are bound

               to protect confidential information either by their services contract with counsel

               or by execution of Exhibit A.

       14.     The parties further agree that information designated as CONFIDENTIAL or

               HIGHLY CONFIDENTIAL may be shown to employees of any copying,

               imaging, computer services, and/or litigation support services hired by the

               receiving party in connection with the litigation of this action, to the extent those

               individuals are bound to protect confidential information either by their services

               contract with counsel or by execution of Exhibit A.

       15.     The parties further agree that all or any portion of the transcript(s) of any

               deposition in this action shall be subject to the terms of the Order and this

               stipulation, and can be designated CONFIDENTIAL or HIGHLY

               CONFIDENTIAL by any party. Such a designation may be made either at the

               deposition or within seven days of receipt of the transcript of the deposition.

               Any notice provided of such a designation within seven days of receipt of the

               transcript shall be provided to counsel for the other party in writing, email being

               sufficient, and shall specify that portion of the deposition transcript to be

               designated CONFIDENTIAL or HIGHLY CONFIDENTIAL. Attorneys for the

               parties shall treat any deposition transcript as CONFIDENTIAL until such seven-

               day period for notice has elapsed. If Highly Confidential Information was

               introduced as an exhibit at a deposition, attorneys for the parties shall treat the

               deposition transcript as HIGHLY CONFIDENTIAL until such seven-day period

               for notice has elapsed.
                                                  7


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 8 of 12




Filing Confidential or Highly Confidential Materials in this Action

       16.     Any person who objects to any designation of confidentiality may at any time

               prior to the trial of this action serve upon the designating person and all other

               parties a written notice stating with particularity the grounds of the objection. If

               agreement cannot be reached promptly, counsel for all affected persons shall

               request a joint telephone call with the Court to obtain a ruling. The burden shall

               be on the Producing party to show why its classification is proper.

       17.     Documents comprising or containing Confidential or Highly Confidential

               Information may be filed under seal only as provided in Judge Schofield’s

               Individual Rule I.D.3. All persons are hereby placed on notice that the Court is

               unlikely to seal or otherwise afford confidential treatment to any Discovery

               Material introduced in evidence at trial, even if such material was previously

               designated as Confidential or sealed during pretrial proceedings.

       18.     Each person who has access to Confidential Discovery Material shall take all due

               precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

       19.     If, in connection with this litigation, and despite having taken reasonable steps to

               prevent the disclosure of information that it claims is subject to a claim of

               attorney-client privilege or attorney work product, a Producing party inadvertently

               discloses information subject to a claim of attorney-client privilege or attorney

               work product protection (“Inadvertently Disclosed Information”), such disclosure,

               in itself, shall not constitute or be deemed a waiver or forfeiture of any claim of

               privilege or work product protection with respect to the Inadvertently Disclosed
                                                 8


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 9 of 12




               Information and its subject matter.

       20.     If a disclosing person makes a claim of inadvertent disclosure, all receiving

               persons shall, within five (5) business days, return or destroy all copies of the

               Inadvertently Disclosed Information, and provide a certification of counsel that all

               such information has been returned or destroyed.

       21.     Within five (5) business days of the notification that such Inadvertently Disclosed

               Information has been returned or destroyed, the disclosing person shall produce a

               privilege log with respect to the Inadvertently Disclosed Information.

       22.     If a receiving person thereafter moves the Court for an order compelling

               production of the Inadvertently Disclosed Information, that motion shall be filed

               under seal, and shall not assert as a ground for entering such an order the mere

               fact of the inadvertent production. The disclosing person retains the burden of

               establishing the privileged or protected nature of any Inadvertently Disclosed

               Information. Nothing in this Order shall limit the right of any party to request an

               in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

       23.     This Protective Order shall survive the termination of the litigation. Within 30

               days of the final disposition of this action, all Confidential Discovery Material

               and all copies thereof, shall be promptly returned to the Producing party or

               destroyed. Notwithstanding the foregoing, outside counsel of record shall be

               entitled to maintain copies of all pleadings, expert reports, motions and trial briefs

               (including all supporting and opposing papers and exhibits thereto), written

               discovery requests and responses (and exhibits thereto), deposition transcripts
                                                 9


12935740
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 10 of 12




                (and exhibits thereto), trial transcripts and hearing transcripts, and exhibits offered

                or introduced into evidence at any hearing or trial, emails and their attachments,

                and their attorney work product which refers or is related to any Confidential

                Discovery Material for archival purposes only. Any such archived copies that

                contain or constitute Confidential Discovery Material remain subject to this Order

                and shall be maintained in confidence by outside counsel for the party retaining

                the materials.

       24.      During the pendency of this case only, this Court shall retain jurisdiction over all

                persons subject to this Order to the extent necessary to enforce any obligations

                arising hereunder or to impose sanctions for any contempt thereof.

       25.      The parties acknowledge that the Court retains discretion as to whether, in Orders

                and Opinions, to afford confidential treatment to information that the parties have

                redacted, sealed or designated as confidential.

SO STIPULATED.


 Attorneys for Plaintiffs:                           Attorneys for Defendants:


 /s/ Caitlin Moyna                                   /s/ Catherine A. Williams

 Dated:      8/13/2021                               Dated:    8/13/2021

 GRANT & EISENHOFER, P.A.                            Saul B. Shapiro
 Daniel L. Berger                                    Catherine A. Williams
 Caitlin M. Moyna                                    Peter A. Nelson
 485 Lexington Avenue                                Patterson Belknap Webb & Tyler LLP
 New York, NY 10017                                  1133 Avenue of the Americas
 dberger@gelaw.com                                   New York, NY 10036
 cmoyna@gelaw.com                                        The parties are advised that the Court retains
                                                         discretion as to whether to afford confidential
                                                         treatment to redacted information in Orders and
                                                  10     Opinions.

                                                         So Ordered.
12935740                                                 Dated: August 16, 2021
                                                                New York, New York
           Case 1:21-cv-00614-LGS Document 48 Filed 08/16/21 Page 11 of 12




 SUSMAN GODFREY L.L.P.
 Chanler A. Langham
 1000 Louisiana Street, Suite 5100
 Houston, Texas 77002-5096
 clangham@susmangodfrey.com

 Steven G. Sklaver
 Rohit D. Nath
 1900 Avenue of the Stars, Suite 1400
 Los Angeles, CA 90067-6029
 ssklaver@susmangodfrey.com
 rnath@susmangodfrey.com

 Tamar Lusztig
 1301 Avenue of the Americas, 32nd Floor
 New York, NY 10019-6023
 tlusztig@susmangodfrey.com

 Alexander W. Aiken
 1201 Third Avenue, Suite 3800
 Seattle, WA 98101
 aaiken@susmangodfrey.com




                                           11


12935740
           Case 1:21-cv-00614-LGS Document 48
                                           47 Filed 08/16/21
                                                    08/13/21 Page 12 of 12




                                             Exhibit A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN FLYNN, DEAN KARLAN,
JONATHAN MORDUCH, DAVID MYERS                          Civ. No. 1:21-cv-0614-LGS
and JEAN TWENGE, individually and on
behalf of all others similarly situated,               Civ. No. 1:21-cv-1141-LGS

               Plaintiffs,
                                                       NON-DISCLOSURE AGREEMENT
 -against-

MCGRAW HILL LLC and
MCGRAW HILL EDUCATION, INC.,

               Defendants.


       I,                                     [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL.” I agree that I will not disclose such Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

return all discovery information to the party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New

York for the purpose of any issue or dispute arising hereunder and that my willful violation of

any term of the Protective Order could subject me to punishment for contempt of Court.

            Dated:                  _
                                                  [Signature]



                                                 12


12935740
